Citation Nr: 1427298	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, to include as secondary to service-connected residuals of a nasal fracture.  

2.  Entitlement to service connection for non-allergic rhinitis, to include as secondary to service-connected residuals of a nasal fracture.  

3.  Entitlement to service connection for scars about the nose, claimed as bony overgrowth, to include as secondary to service-connected residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  It was further developed and certified to the Board by the RO located in Reno, Nevada.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the Reno RO in March 2012, a transcript of which is of record.  

The issue(s) of the Veteran's entitlement to service connection for nocturnal hypoxia and sleep apnea and to an increased rating for residuals of a nasal fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.



REMAND

The Veteran alleges entitlement to service connection for sinusitis, rhinitis, and nasal scarring, to include as secondary to an in service nasal fracture and associated deviation of his nasal septum.  He reports having inservice duties as a hospital corpsman and work experience as a trained emergency medical technician, and he opines that that there is a causal connection between the foregoing entities.  His opinion is at least partially supported by opinions from a VA treating physician and a private ear, nose, and throat physician previously consulted by the Veteran.  Findings from a VA examination in March 2008 confirm the existence of the claimed disabilities, but medical opinions from VA medical professionals in July 2009 and July 2010 contraindicate entitlement, although not every aspect of each issue presented was then fully addressed.  A further VA medical opinion was obtained in January 2012 that it was less likely as not that the Veteran's sinusitis and rhinitis, as well as his sleep apnea, restrictive lung disease, and sarcoidosis, were caused by, the result of, secondary to, or aggravated by the inservice nasal fracture.  It was further opined that any sinus disorder preexisting service was not aggravated by service.  Yet, the VA examiner in discussing the conflicting evidence of record conceded the following:  

It is my opinion that some of the conditions above do impact some of his (the Veteran's) respiratory and sinus conditions.  They include the chronic sinusitis, rhinitis and sleep apnea.  They do not include restrictive lung disease and sarcoidosis.  

The January 2012 opinion is found to be contradictory in that the impact of certain disorders though conceded is not addressed in that portion of the opinion regarding aggravation of a nonservice-connected entity by service-connected disability, nor is the degree of that impact referenced or quantified.  As for the question of the whether any claimed disorder preexisted service, the Board points out that the existence of any such disorder was not noted clinically at the time of a medical examination at service entrance, and, as such, only the question of service incurrence and secondary service connection are at issue.  And, in light of pertinent entries in service treatment records and in the absence of other medical opinion as to the question of direct service incurrence, further medical opinion is needed both as to that question and for purposes of clarifying the April 2012 opinion involving secondary service connection and, in particular, aggravation.  

The record also reflects that certain other evidence was made a part of the Veteran's VA electronic claims folder following the certification of this case to the Board.  The susbstantive appeal was received by VA prior to February 2013 and, thus, to the extent that evidence is pertinent the Veteran must waive RO consideration or the RO must consider it.  See VA Fast Letter 14-02 (May 2, 2014) implementing Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-54; 38 C.F.R. § 20.1394 (2013).  Waiver is not sought in this case because among the evidence submitted is a request for VA assistance in obtaining pertinent records from Homecare Plus, which does not appear to have been acted upon to date based on subsequent entries in the electronic file.  Remand to secure any pertinent records and for their initial consideration by the RO, as well as the other evidence received into the record since issuance of the most recent supplemental statement of the case in February 2013 is deemed necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent records from Homecare Plus, not already of record, as referenced in his request for VA assistance received by the RO in December 2013.  

2.  Obtain all pertinent VA treatment records, not already of record, for inclusion in the Veteran's VA claims folder.  

3.  Return the VA examination and medical opinion report of January 2012 to the VA examiner, B.L. Vasko, M.D., for the preparation of an addendum to his earlier report.  In his addendum, Dr. Vasko should be asked to offer a medical opinion as to the likelihood that any indicated disorder was incurred in service and to clarify his earlier opinion as to the likelihood that any indicated disorder was aggravated by service-connected residuals of a nasal fracture including deviation of the nasal septum.  The Veteran's VA claims folder in its entirety should be provided to Dr. Vasko or his designee for use in the study of this case.  

Upon completion of a full review of the claims folder, Dr. Vasko or his designee is asked to address the following questions in detail, providing a complete rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any indicated sinus disorder, rhinitis, and/or nasal scarring of the Veteran originated in service or is otherwise related to his military service?

b)  Is it at least as likely as not (50 percent or greater probability) that a service-connected nasal fracture with deviation of the nasal septum either caused or aggravated any claimed disorder involving sinusitis, rhinitis, and/or nasal scarring?  What impact the service-connected residuals of a nasal fracture have upon any claimed disorder should be fully discussed and quantified.  If it is determined that any claimed disorder was worsened by a service-connected disability, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal continues to be denied, the Veteran and his representative should be provided with a supplemental statement of the case that includes reference to and consideration of all pertinent evidence made a part of the record since entry of the supplemental statement of the case in February 2013, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

No action by the Veteran is needed until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



